 

FILED

UNITED STATES DISTRICT COURT | November 15, 2019
EASTERN DISTRICT OF CALIFORNIA | eax usosiraict court

 

 

se CALIFORNIA
UNITED STATES OF AMERICA, Case No. 2:18-po-00154-DB -
Plaintiff,
V. ORDER FOR RELEASE OF

PERSON IN CUSTODY
ESMERALDA M. PINEDA

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release ESMERALDA M. PINEDA

Case No. 2:18-po-00154-DB_ Charges 41 CFR § 102-74.390 from custody for the

following reasons:

Release on Personal Recognizance

 

Bail Posted in the Sum of $

Unsecured Appearance Bond $

Appearance Bond with 10% Deposit

 

Appearance Bond with Surety
Corporate Surety Bail Bond

 

X (Other): Time Served. Case dismissed.

Issued at Sacramento, California on November 15, 2019 at 2:00 PM

a fos
od ee

By: ot et ay

~_—.
T

Magistrate Judge Kendall J. Newman
